The evidence in this case was in conflict and presented a jury question.
The jurisdiction of this court is appellate only, in respect of cases in the category to which this case belongs, and, as a consequence, review here in such cases is limited to those matters upon which action or ruling at nisi prius was invoked and had.
We have duly considered the rulings of the court to which exception was reserved. No error appears in any of these rulings. The judgment of conviction, from which this appeal was taken, is affirmed.
Affirmed.